IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-09-00305-CV

GUADALUPE MARRUGO,
                                                             Appellant
v.

ENNIS EAGLE AUTO SALES,
                                                             Appellee


                          From the County Court at Law
                               Ellis County, Texas
                            Trial Court No. 09-C-3515


                           MEMORANDUM OPINION


       Guadalupe Marrugo appeals the County Court at Law’s dismissal of his appeal

to that court from an adverse ruling in the justice court. The Clerk of this Court notified

Marrugo by letter dated October 1, 2009 that this proceeding was subject to dismissal

for want of jurisdiction because it appeared that no appeal bond from the proceeding in

the justice court was filed and that Marrugo’s affidavit of inability to pay the costs of an

appeal was untimely filed in the justice court. See TEX. R. CIV. P. 571, 572. The Clerk

warned Marrugo that the Court may dismiss this proceeding unless, within 21 days of
the date of the letter, a response was filed showing grounds for continuing the

proceeding.

          It has been more than 21 days and Marrugo has not responded to the Clerk’s

letter.

          Accordingly, this appeal is dismissed. See TEX. R. APP. P. 42.3, 44.3.

          Further, absent a specific exemption, the Clerk of this Court must collect filing

fees at the time a document is presented for filing. TEX. R. APP. P. 12.1(b); Appendix to

TEX. R. APP. P., Order Regarding Fees (Amended Aug. 28, 2007, eff. Sept. 1, 2007). See

also TEX. R. APP. P. 5; 10TH TEX. APP. (WACO) LOC. R. 5; TEX. GOV’T CODE ANN. §

51.207(b); § 51.941(a) (Vernon 2005); and § 51.208 (Vernon Supp. 2009). Under the

circumstances of this proceeding, we suspend the rule and order the Clerk to write off

all unpaid filing fees in this case. TEX. R. APP. P. 2. The write-off of the fees from the

accounts receivable of the Court in no way eliminates or reduces the fees owed by

Marrugo.



                                             TOM GRAY
                                             Chief Justice

Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Appeal dismissed
Opinion delivered and filed November 10, 2009
[CV06]




Marrugo v. Ennis Eagle Auto Sales                                                    Page 2